DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/21/2022. 
Claims 76-79, 81-88, 90-106 are pending in the case.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 76-79, 81-88, 90-106 have been considered, and are persuasive. 
Applicant argues that the references cited in the 35 U.S.C. § 102 and 103 rejections in the Final Office Action with Mailing Date 10/21/2021, fail to teach the current amended claims.
Examiner agrees that the references cited in the prior art rejections in the Office Action dated 10/21/2021 fail to teach the current amended claims.
Due to indefiniteness issues with the current claims, Examiner is unable to formulate a prior art rejection. Examiner has explained the indefiniteness issues below in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 76 recites, “receiving… a set of templates for incorporating content into the electronic book, … wherein a first template of the set of templates specifies a first text area and a first image area, and wherein a second template of the set of templates specifies a second text area and a second image area”
The specification does not teach templates specifying text area(s) and image area(s), and therefore does not teach a first template of the set of templates specifies a first text area and a first image area, and wherein a second template of the set of templates specifies a second text area and a second image area.
The specification discloses receiving templates, and in [0097-0099] discloses specifying displaying specific content (advertisement) in a specific section without disclosing templates specifying text area(s) and image area(s)
 	Therefore the above noted limitations of claim 76 do not have support in the specification.
Claims 77-79, 81-88, 90-106 merely recite additional functions performed by the inventions of claims 76.  Accordingly, claims 77-79, 81-88, 90-106 are also rejected under 35 U.S.C. 112(a).
	Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 76-79, 81-88, 90-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “template” in claim 76 has an accepted meaning of a layout or design of a document. 
Applicant’s specification does not clearly define the term “template”. However, in [0055] the specification discloses "the environment enables the user ...to: create and manage ... lists of content (e.g., templates)", which Examiner understands to mean that templates may be lists of content.
However this meaning of document template in the specification, is inconsistent with the accepted meaning of “template”.
Examiner is therefore unable to ascertain what Applicant intends “template” to mean in claim 76, rendering the claims indefinite.
Claim(s) 77-79, 81-88, 90-106  do not contain claim limitations that cure the indefiniteness of claim(s) 76 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campagna (US 20090254802 A1) teaches publishing an e-book using different templates and providing access control for users.
Kakar(US 20100287188 A1) teaches publishing an e-book using different templates and providing access control for users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178